—Order, Supreme Court, New York County (Martin Schoenfeld, J.), entered January 7, 1992, which granted plaintiffs motion for reargument, and upon reargument, adhered to the original determination of said court entered May 31, 1991, inter alia, conditionally granting defendant’s motion to dismiss the action upon the ground of forum non conveniens, and denying plaintiffs cross motion to require defendant to post a bond pursuant to Insurance Law § 1213 (c), unanimously affirmed, with costs.
This action arises out of a dispute concerning interests in *387real property situated in Utah, and title insurance policies issued in Utah. Inasmuch as the action lacks a substantial nexus to this State, and plaintiff has not demonstrated that defendant’s presence in the State warrants retention of the action, the IAS Court properly exercised its discretion. There is also no merit to plaintiff’s argument that the foreign defendant insurance company was required to post a bond pursuant to Insurance Law § 1213 (c) (1) since by moving to dismiss on forum non conveniens grounds, defendant has not sought to interpose a pleading within the meaning of that statute (see, CPLR 3011). Concur — Sullivan, J. P., Milonas, Kassal and Rubin, JJ.